Case 5:18-cr-00089-RGJ-MLH Document 20 Filed 09/11/20 Page 1 of 8 PageID #: 122




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                              CASE NO. 5:18-CR-00089-01

 VERSUS                                                JUDGE ROBERT G. JAMES

 JAMES BOWMAN (01)                                     MAGISTRATE JUDGE HORNSBY


                                         RULING

        Before the Court is a Motion for Sentence Reduction Pursuant to Section 404 of the

 First Step Act of 2018 (“FSA”) filed by Defendant James Bowman [ECF Nos. 9, 14, 16,

 18]. The government agrees Bowman is eligible for a reduced sentence under the FSA.

 [ECF No. 17 at 3-4]. For the reasons set forth below, Defendant’s motion is GRANTED

 AS MODIFIED.

                                              I.
                                       BACKGROUND

        On July 1, 2002, Bowman pleaded guilty in the Eastern District of Texas to

 possession with intent to distribute fifty grams or more of cocaine base, in violation of 21

 U.S.C. § 841(a)(1). U.S. v. James Bowman, Case No. 1:02-CR-63-1 (E.D.Tex.). On

 February 11, 2003, Bowman was sentenced to 135 months’ imprisonment, followed by a

 five-year term of supervised release. On July 25, 2008, Bowman’s sentence was reduced

 to 120 months, pursuant to retroactive amendments to the United States Sentencing

 Guidelines. On November 17, 2011, Bowman was released from the Bureau of Prisons

 (“BOP”) and began serving his term of supervised release. [ECF No. 18 at 2].
Case 5:18-cr-00089-RGJ-MLH Document 20 Filed 09/11/20 Page 2 of 8 PageID #: 123




        On September 6, 2016, two months before Bowman’s supervised release was

 scheduled to expire, he was arrested in the Western District of Louisiana and charged with

 various narcotics offenses. U.S. v. James Bowman, Case No. 5:16-CR-228 (W.D.La.). On

 February 13, 2018, Bowman pleaded guilty to conspiracy to distribute cocaine (Count 1).

 Id. at ECF No. 129. The following day, the Eastern District of Texas transferred jurisdiction

 over Bowman’s supervised release to this District. United States v. Bowman, Case No. 18-

 CR-89 (W.D.La.), ECF No. 1. On June 7, 2018, Bowman was sentenced to 84 months on

 the conspiracy charge, followed by a five-year term of supervised release. Immediately

 thereafter, the Court held a revocation hearing and sentenced Bowman to 36 months

 incarceration, to run consecutively to the 84-month sentence imposed in Case No. 16-CR-

 228, with no additional supervision to follows. Id. at 8. Bowman now seeks a reduced

 sentence pursuant to the First Step Act of 2018.

                                              II.
                                     APPLICABLE LAW

        On August 3, 2010, after more than two decades of substantial criticism from the

 United States Sentencing Commission and others in the law enforcement community that

 the harsh treatment of crack cocaine offenses was fundamentally unfair when compared to

 offenses involving powder cocaine, Congress passed the Fair Sentencing Act. Dorsey v.

 United States, 567 U.S. 260, 268 (2012). Section 2 of the Fair Sentencing Act amended 21

 U.S.C. § 841(b)(1)(A)(iii) by increasing the 50-gram threshold for cocaine base

 convictions to 280 grams. See 124 Stat. at 2372. Section 2 similarly amended §

 841(b)(1)(B)(iii) by increasing the 5-gram cocaine base threshold to 28 grams. Id. The Fair



                                          Page 2 of 8
Case 5:18-cr-00089-RGJ-MLH Document 20 Filed 09/11/20 Page 3 of 8 PageID #: 124




 Sentencing Act took effect on August 3, 2010 but applied only to sentences imposed

 thereafter. Dorsey at 264.

        In 2018, Congress passed the First Step Act, which made the revised crack cocaine

 minimums established by the Fair Sentencing Act retroactive. First Step Act of 2018, Pub.

 L. No. 115-391, § 404, 132 Stat 5194 (2018). Section 404 of the First Step Act provides:

        (a) DEFINITION OF COVERED OFFENSE.—In this section, the term
            “covered offense” means a violation of a Federal criminal statute, the
            statutory penalties for which were modified by section 2 or 3 of the Fair
            Sentencing Act of 2010 . . . , that was committed before August 3, 2010.

        (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed
            a sentence for a covered offense may, on motion of the defendant, the
            Director of the Bureau of Prisons, the attorney for the Government, or the
            court, impose a reduced sentence as if sections 2 and 3 of the Fair
            Sentencing Act of 2010 . . . were in effect at the time the covered offense
            was committed.

        (c) LIMITATIONS.—No court shall entertain a motion made under this
            section to reduce a sentence if the sentence was previously imposed or
            previously reduced in accordance with the amendments made by sections
            2 and 3 of the Fair Sentencing Act of 2010 . . . or if a previous motion
            made under this section to reduce the sentence was, after the date of
            enactment of this Act, denied after a complete review of the motion on
            the merits. Nothing in this section shall be construed to require a court to
            reduce any sentence pursuant to this section.

 Id.

                                              III.
                                          ANALYSIS

        A.     Whether Defendant is eligible for relief under the First Step Act

        Because jurisdiction over Bowman’s supervised release was transferred to this

 District [ECF No. 1], the Court finds it has jurisdiction to decide this motion. See e.g.

 United States v. El Herman, 19-2920, 2020 WL 4873246, at *3 (8th Cir. Aug. 20, 2020)


                                          Page 3 of 8
Case 5:18-cr-00089-RGJ-MLH Document 20 Filed 09/11/20 Page 4 of 8 PageID #: 125




 (where jurisdiction over supervised release of defendant was transferred, “transferee court

 . . . was the district court with jurisdiction to consider [defendant’s] motion to reduce

 sentence under the First Step Act”); U.S. v. Jamaal Bonnett, Case No. 3:07-cr-30026

 (W.D.La. June 12, 2020), ECF No. 61 at 2-4. The Court additionally finds Bowman

 committed a covered offense for purposes of the First Step Act. In United States v. Jackson,

 the Fifth Circuit held “whether a defendant has a ‘covered offense’ under section 404(a)

 depends only on the statute under which he was convicted. If he was convicted of violating

 a statute whose penalties were modified by the Fair Sentencing Act, then he meets that

 aspect of a ‘covered offense.’” U.S. v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019); see also

 United States v. James Roy White, 2020 WL 2843480, at *2 (5th Cir. June 1, 2020). Here,

 Bowman’s original conviction was due to the violation of a statute for which the penalties

 were modified by Section 2 of the Fair Sentencing Act, his violation occurred before

 August 3, 2010, he has not filed a previous motion seeking First Step Act relief, and his

 sentence was neither “previously imposed or previously reduced in accordance with the

 amendments made by sections 2 and 3 of the Fair Sentencing Act.” Bowman thus

 committed a “covered offense” within the meaning of the First Step Act.

        Further, the fact that Bowman has served his original term of incarceration and is

 now subject to a custodial sentence due to the revocation of supervised release does not

 foreclose relief under the First Step Act. In Venable v. United States, 943 F.3d 187 (4th

 Cir. 2019), the Fourth Circuit addressed, as a matter of first impression, whether the First

 Step Act authorized a reduction in a defendant’s sentence where “he had completed his

 original term of imprisonment and was currently in custody following revocation of


                                         Page 4 of 8
Case 5:18-cr-00089-RGJ-MLH Document 20 Filed 09/11/20 Page 5 of 8 PageID #: 126




 supervised release.” Id. at 188, 193. The Fourth Circuit’s analysis in Venable was guided

 by the “unitary sentence framework,” which recognizes “custodial and supervised release

 terms as components of one unified sentence.” Id. at 193-94 (citing Johnson v. United

 States, 529 U.S. 694 (2000); U.S. v. Haymond, 139 S.Ct. 2369, 2379-80 (2019)). Applying

 that framework, the court concluded that “Venable’s revocation sentence is a component

 of his underlying original sentence for the drug conviction.” Id. at 194. “[G]iven that

 Venable’s revocation sentence is part of the penalty for his initial offense,” the Fourth

 Circuit held that Venable was “still serving his sentence for a ‘covered offense’ for

 purposes of the First Step Act.” Id. Accordingly, the court concluded a district court has

 authority to consider a First Step Act motion for sentence reduction, even where a

 defendant has completed serving his original term of incarceration and is now serving time

 for a supervised release violation. Id.; accord United States v. Woods, 949 F.3d 934, 937

 (6th Cir. 2020). In this matter, Bowman’s underlying conviction is a “covered offense”

 under the First Step Act, and he is serving a revocation sentence that is part of the penalty

 for the initial drug conviction. Accordingly, the Court finds Bowman is, as a threshold

 matter, eligible for relief under the First Step Act.

        B.     Whether Relief is Warranted

        In determining whether relief is warranted, the Court has considered the statutory

 sentencing range, the applicable sentencing guideline range, the applicable sentencing

 factors set forth in 18 U.S.C. § 3553(a), and pre- and post-sentencing conduct. See e.g.

 Jackson at 321-22; United States v. Williams, 943 F.3d 841, 843-44 (8th Cir. 2019) (citing

 Pepper v. U.S., 562 U.S. 476, 504 (2011)); United States v. Allen, 19-3606, 956 F.3d 355,


                                           Page 5 of 8
Case 5:18-cr-00089-RGJ-MLH Document 20 Filed 09/11/20 Page 6 of 8 PageID #: 127




 357 (6th Cir. 2020). Bowman’s statutory sentencing range in Case No. 1:02-CR-63-1 was

 originally ten years to life. [PSR at 12, ¶ 58]. Under the Fair Sentencing Act, it would have

 been five to forty years. The PSR found Bowman’s sentencing guideline range to be 168

 to 210 months, however, due to the parties’ plea agreement, the guideline range became

 135 to 168 months. Id. at ¶¶ 59, 63. Under the current version of the sentencing guidelines,

 and in light of the parties’ plea agreement, Bowman’s guideline range today would be 57

 to 71 months. Further, had Bowman originally been sentenced under the Fair Sentencing

 Act, his 2002 offense would have constituted a Class B felony rather than Class A. See 18

 U.S.C. § 3559. Had Bowman’s underlying offense been deemed a Class B felony at his

 revocation hearing, he would not have been subject to the heightened sentencing guideline

 range under U.S.S.G. § 7B1.4, as that provision applies only to Class A felonies. Thus,

 Bowman’s guideline range at his revocation hearing would have been 18 to 24 months,

 rather than 30 to 37 months.1 [See ECF No. 7 at 1].

        Bowman’s underlying federal offenses are non-violent narcotics offenses. While a

 gun was found in the console of Bowman’s vehicle when he was arrested in 2002, there is

 no indication in the underlying record that Bowman is prone to violence. As to the history

 and characteristics of this defendant, other than his federal offenses, Bowman was

 convicted at age 23 of burglary of a habitation, and at age 24 of possession of marijuana.



 1
   Additionally, the lowering of Bowman’s statute of conviction from Class A to Class B would
 likewise lower the maximum term of imprisonment upon revocation from five to three years. See
 18 U.S.C. § 3583(e)(3). However, because the Court sentenced Bowman to three years of
 imprisonment upon revocation, his revocation sentence does not exceed the statutorily authorized
 maximum sentence.



                                           Page 6 of 8
Case 5:18-cr-00089-RGJ-MLH Document 20 Filed 09/11/20 Page 7 of 8 PageID #: 128




 Bowman is now 44 years old. His projected release date is March 15, 2025.2 While in the

 custody of the Bureau of Prisons (“BOP”), Bowman has completed numerous educational

 courses and has no disciplinary infractions during his most recent incarceration. The

 Reentry Affairs Coordinator at his facility has submitted a letter of recommendation to the

 Court on Bowman’s behalf, attesting to Bowman’s “high level of integrity” and “well

 developed sense of responsibility for any tasks assigned.” [ECF No. 19]. Bowman has three

 daughters and a supportive family.

           The government urges the Court to “consider the breach of the Court’s trust that

 Bowman’s violation represents” in determining whether any reduction is appropriate. [ECF

 No. 17 at 5]. It argues that a reduction that completely nullifies Bowman’s sentence on

 revocation would minimize that breach of trust and “would risk failing to create a deterrent

 effect.” Id. at 6. Counsel for Bowman argues the Court should consider a reduced sentence

 because: (1) had Bowman been sentenced under the Fair Sentencing Act, he likely would

 have received only four years of supervision (rather than five) and therefore would not

 have been on supervision at the time of the latest offense conduct (and thus, there would

 have been no supervision to revoke); (2) Bowman likely would have served less time on

 his original conviction had he been sentenced under the Fair Sentencing Act; (3) Bowman’s

 guideline range for his new offense in Case No. 5:16-CR-228 would have been lower

 because he would not have received two additional criminal history points for being under

 a criminal justice sentence (supervised release) when that offense occurred, which



 2
     See https://www.bop.gov/inmateloc/ (last visited Sep. 8, 2020).


                                              Page 7 of 8
Case 5:18-cr-00089-RGJ-MLH Document 20 Filed 09/11/20 Page 8 of 8 PageID #: 129




 increased his criminal history category from a category IV to a category V3; and (4)

 Bowman has a strong family system to support him upon release. [ECF No. 18 at 5-7].

        After consideration of the § 3553(a) factors, including the history and characteristics

 of this Defendant, the need to afford adequate deterrence to criminal conduct and to

 promote respect for the law, Bowman’s breach of trust in violating the terms of supervision,

 the parties’ arguments, and Congress’s intent in passage of the First Step Act, the Court

 determines that a reduction of Defendant’s revocation sentence is warranted here. The

 Court will reduce Bowman’s revocation sentence to 18 months’ imprisonment.

 Accordingly,

        IT IS HEREBY ORDERED that the Motion for Sentence Reduction Pursuant to

 Section 404 of the First Step Act [ECF Nos. 9, 14, 16, 18] is GRANTED, and the Court

 will issue an amended judgment reducing Defendant’s revocation sentence to 18 months,

 to be served consecutively to his sentence in Case No. 5:16-CR-228-2.

        Except as modified in this paragraph, all other provisions of the Judgment imposed

 on June 7, 2018 [ECF No. 8] REMAIN in effect.

        SIGNED this 11th day of September, 2020.




 3
  Had Bowman been a criminal history category IV, his guideline range in Case No. 5:16-CR-228
 would have been 70 to 87 months, rather than 84 to 105 months.



                                          Page 8 of 8
